Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Dalton et al.(US 2007/0122163) teaches an optical receiver(200 of fig. 5) comprising: a pre-amplifier to convert a current signal, into which an input optical signal is converted, into a voltage signal(See Paragraph 38, fig. 5 i.e.  an optical receiver(200)  comprising: a pre-amplifier which is a Trans-Impedance Amplifier (TIA)(202) to convert a current signal received from the photodetector(PD) into a voltage signal); a limiting amplifier to amplify and limit an amplitude of the voltage signal(See Paragraph 38, fig. 5 i.e. a limiting amplifier(216) to amplify and limit an amplitude of the voltage signal ); a transmission line connecting the pre-amplifier with the limiting amplifier(See Paragraph 38, fig. 5 i.e. a transmission line(218,220) connecting the pre-amplifier(220) with the limiting amplifier(216)); an alternating current coupling capacitor inserted in a middle of the transmission line or at an end of the transmission line(See Paragraph 38, fig. 5 i.e. an alternating current coupling capacitor(C1,C2)(210,214) inserted in a middle of the transmission line(218,220) or at an end of the transmission line).  
, the alternating current load being open in a first-frequency range of the voltage signal and having a resistance enabling impedance matching with the pre-amplifier and the transmission line in a second-frequency range of the voltage signal, wherein the termination circuit and the alternating current load are electrically connected in parallel, and the second-frequency range of the voltage signal is higher than the first-frequency range of the voltage signal.  
Bajwa et al.(US 2017/0338780) teaches a pre-amplifier(210 of fig. 2) coupled to a limiting amplifier(240 of fig. 2) via transmission lines(See Paragraph 25, fig. 2);  a termination circuit with a switching unit  connected with the transmission line(See Paragraph 25, fig. 2 i.e. a termination circuit(220) with a switching unit  connected with the transmission line).  
However, the prior art of record fails to teach an optical receiver comprising…. a termination circuit …to switch to a first resistance or to a second resistance higher than the first resistance in response to a switching signal; and an alternating current load connected with the transmission line, the alternating current load being open in a first-frequency range of the voltage signal and having a resistance enabling impedance matching with the pre-amplifier and the transmission line in a second-frequency range of the voltage signal, wherein the termination circuit and the alternating current load are electrically connected in parallel, and the second-frequency range of the voltage signal is higher than the first-frequency range of the voltage signal.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637